Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/13/2022 has been entered.

EXAMINER’S COMMENT
Claim 30 invokes 112(f) for the following limitations:
means for identifying multiple candidate sets.
means for identifying, from the multiple candidate sets, one or more candidate sets.
means for selecting, from the one or more candidate sets.
means for transmitting, on a PSFCH, the plurality of PSFCH transmissions.
This has been discussed with the Applicant’s representative, George Howarah on 02-02-2022, who acknowledged 112(f) invocation. There is sufficient support in the specification for “means for” structure and/or algorithm. 

Reason for Allowance
Claims 1-32 are pending. Claims 1-32 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent Claims 1, 22, 29 and 30 recite, inter alia, identifying, from the multiple candidate sets, one or more candidate sets that satisfy a PSFCH transmit power constraint based at least in part on a total transmission power for the plurality of PSFCH transmissions included in the one or more candidate sets; selecting, from the one or more candidate sets that satisfy the PSFCH transmit power constraint, at least one candidate set; and transmitting, on a PSFCH, the plurality of PSFCH transmissions included in the at least one candidate set in a HARQ feedback occasion..   
But the prior art fails to disclose, singly or in combination, the limitations, in combination with the remaining limitations as a whole. Hence, the claims are allowed for that reason.   
Dependent Claims are allowed as being dependent upon the allowed Independent Claim(s). 
The closest prior art (WO 2020221206 A1, ZHAO, HARQ FEEDBACK METHOD, FIRST TERMINAL AND COMPUTER-READABLE STORAGE MEDIUM) discloses creating a single set of PSFCH transmissions based on a utility parameter, which is priority of each of the PSFCH transmissions, and checking that total transmit power for the number of transmissions in the set does not exceed UE max power, and transmitting the plurality of PSFCH transmissions of the created set.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUL BAR CHOWDHURY whose telephone number is (571)272-0232.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST; Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHBUBUL BAR CHOWDHURY/Examiner, Art Unit 2472